WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law - OSB # 944644
tim@wilbornlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON


TIM EDWARD VANLANDINGHAM,                                              Case No. l:16-cv-02071-BR
       Plaintiff,
vs.                                                                          ORDER
COMMISSIONER of Social Security,
       Defendant.

       Attorneys' fees in the amount of $23,347.75 are hereby awarded to Attorney Tim Wilborn
pursuant to 42 U.S.C. § 406(b). Previously, this court awarded fees pursuant to the Equal Access
To Justice Act (EAJA), 28 U.S.C. § 2412. When issuing the§ 406(b) check, the agency is directed
to subtract the amount of the EAJA fees previously received by the attorney and to send to Plaintiffs
attorney, Tim Wilborn, at the address above, the balance of $18,114.92, minus any user fee. Any
amount withheld after all administrative and court attorneys fees are paid should be released to the
claimant.
       DATED this_!_!_ day of       �                  , 2019.


                                              Uni�udge

Presented by:
s/ Tim Wilborn, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff

ORDER - Page 1
